 Case 2:19-cv-04495-ES-CLW Document 9 Filed 07/11/19 Page 1 of 2 PageID: 21



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


THOMAS WORTLEY, individually and                :
on behalf of those similarly situated,          :
                                                :
       Plaintiff,                               :
                                                :            Civil Action No. 19-4495
               v.                               :
                                                :
UNITED STATES GYPSUM                            :
COMPANY,                                        :

       Defendant.



    NOTICE OF JOINT MOTION TO REOPEN CASE, APPROVE SETTLEMENT,
                  AND DISMISS CASE WITH PREJUDICE


       Plaintiff, Thomas Wortley (“Plaintiff”) and Defendant, United States Gypsum Company

(“Defendant”) (collectively referred to as the “Parties”), move this Court to grant their Joint

Motion to Reopen Case Approve Settlement, and Dismiss Case with Prejudice. The Parties seek

approve of the settlement pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201,

et seq. The Parties base their motion upon this notice of motion and motion, the attached Joint

Proposed Findings of Fact and Conclusion s of Law, and the records and pleadings in this action.

In addition, the Parties submit a copy of the settlement agreement reached by the Parties with
 Case 2:19-cv-04495-ES-CLW Document 9 Filed 07/11/19 Page 2 of 2 PageID: 22




this Notice of Motion and Motion. (Attached at Exhibit A to this Notice is a true and complete

copy of the Parties’ Settlement Agreement.)

Dated: July __, 2019                              RESPECTFULLY SUBMITTED:

/s/ Graham F. Baird                           /s/ Kathleen McLeod Caminiti
Graham F. Baird, Esq.                         Kathleen McLeod Caminiti, Esq.
Law Office of Eric A. Shore, P.C.             FISHER & PHILLIPS LLP
Two Penn Center, Suite 1240                   430 Mountain Avenue, Suite 303
1500 John F. Kennedy Boulevard                Murray Hill, NJ 07974
Philadelphia, PA 19110                        Phone: (908) 516-1050
Phone: (267) 546-1031                         Fax: (908) 516-1051
Fax: (215) 944-6124                           E-mail: kcaminiti@fisherphillips.com
E-mail: grahamb@ericshore.com                 Attorneys for Defendant
Attorneys for Plaintiff
